DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.  
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed March 16, 2022, with respect to the rejection(s) of claim(s) 1, 4, 8 and 15 under 35 U.S.C. 102 as being anticipated by Schuz et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boyden et al. (US 2005/0047379 A1) and Hsueh (US 2017/0099518 A1).
4.	Figure 1 of the application is directly related to the claimed invention.
	
    PNG
    media_image1.png
    582
    565
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2006/0253697 A1) in view of Boyden et al. (US 2005/0047379 A1).
	Regarding claims 1, 8 and 15, Schulz et al. disclose a server management system comprising:
	a server management controller coupled to the server (LV PLC bridge 106) to gather data comprising management data associated with a server ([0020]: The LV PLC bridge 106 receives Ethernet communicates from Internet access 104”);
	a first circuit that converts the data into a power line signal comprising Ethernet data ([0020]: “The LV PLC bridge 106 receives Ethernet communication from Internet access 104 and injects the received Ethernet communication on the LV power line 102 so that the LV PLC client 108 can receive the injected Ethernet communications.  As such the LV PLC bridge 106 interface between the Internet access 104 and connects to the power link 102, namely a transformer of the power line.”), ([0020] “In any case, the LV PLC bridge 106 receives Ethernet communications from the Internet access 104 and modulates Ethernet communications to be conveyed over the power line 102.  In addition, the LV PLC bridge 106 receives modulated Ethernet communications from the LV PLC client 108 and demodulates the modulated Ethernet communications to be forwarded to the Internet access 104.  In one embodiment, the modulation and demodulation of the Ethernet communications is performed according to a HomePlug 10 specification.  As such the modulation, demodulation, transmission, reception, and framing of Ethernet communications is defined in the HomePlug specification as defined by the HomePlug.TM. Powerline Alliance.”)
	([0003]: ‘Power Line Communication (PLC) reuse the power distribution system for the delivery of information.  As is known in the art, PLC systems typically superimpose an information signal on the MV power lines to deliver information to a customer operating on LV power at the customer’s premise (CP).; and

    PNG
    media_image2.png
    645
    889
    media_image2.png
    Greyscale
; 
	a power distribution unit comprising a socket to receive the power line signal from a power line ([0020] “In any case, the LV PLC bridge 106 receives Ethernet communications from the Internet access 104 and modulates Ethernet communications to be conveyed over the power line 102.  In addition, the LV PLC bridge 106 receives modulated Ethernet communications from the LV PLC client 108 and demodulates the modulated Ethernet communications to be forwarded to the Internet access 104.  In one embodiment, the modulation and demodulation of the Ethernet communications is performed according to a HomePlug 10 specification.  As such the modulation, demodulation, transmission, reception, and framing of Ethernet communications is defined in the HomePlug specification as defined by the HomePlug.TM. Powerline Alliance.”)
	a second circuit coupled to the socket to extract the Ethernet data from the power line signal (([0020] “In any case, the LV PLC bridge 106 receives Ethernet communications from the Internet access 104 and modulates Ethernet communications to be conveyed over the power line 102.  In addition, the LV PLC bridge 106 receives modulated Ethernet communications from the LV PLC client 108 and demodulates the modulated Ethernet communications to be forwarded to the Internet access 104.  In one embodiment, the modulation and demodulation of the Ethernet communications is performed according to a HomePlug 10 specification.  As such the modulation, demodulation, transmission, reception, and framing of Ethernet communications is defined in the HomePlug specification as defined by the HomePlug.TM. Powerline Alliance.”)
	a data path coupled to the socket to carry network traffic that comprises at least the Ethernet data ([0024]: “If Ethernet communications are destined for a LV PLC client 108, then a user data router 204 functions to take Ethernet communications from the Internet access interface 202 and determines which LV PLC client 108 that the IP data packet is destined for.  The user data routing 204 functions as a soft switch by looking at a destination address in the Ethernet communications from the Internet access 104 to determine the LV PLC client 108 that the Ethernet communications are intended for.  The user data router 204 routes the Ethernet communications to an appropriate virtual LV PLC client 206 representing the LV PLC client 108 that the Ethernet communications rare intended for.”); and 
	a management switch coupled to the data path to communicate at least one of the network traffic that comprises management data to an external network ([0024]: “If the Ethernet communicates are destined for a LV PLC client 108, then a user data router 204 functions to take Ethernet communications from the Internet access interface 202 and determines which LV PLC client 108 that the IP data packet is destined for.  The user data routing 204 functions as a soft switch by looking at a destination address in the Ethernet communications from the Internet access 104 to determine the LV PLC client 108 that the Ethernet communications are intended for.  The user data router 204 routes the Ethernet communications to an appropriate virtual LV PLC client 206 representing the LV PLC client 108 that the Ethernet communications are intended for.”)

    PNG
    media_image3.png
    407
    636
    media_image3.png
    Greyscale

Schulz et al. fail to explicitly teach the power distributed unit configured to: provide power to the server via the power line.
Boyden et al. in the same field of invention, disclose a remote server management method comprising:
using a remote server management controller to gather data comprising management data associated with a server;
using a conversion circuit to convert at least some of the data into a power line signal, the data comprising Ethernet traffic, the power line signal being compatible with a power line protocol; and
via a power line that is coupled to the conversion circuit, transmitting the power line signal to a power distribution unit that comprises a management switch, the power distribution unit configured to:
provide power to the server via the power line;
extract the Ethernet traffic from the power line signal; and
transmit the management data, over an Ethernet network, to the management switch that is accessible by a system administrator.
([0017]: “The system utilizes a plurality of power-line communication ultra-wide band (PLC/UWB) interface modules (device communications modules) that are connected to the PLC network which convert the power-line communication signal received from the server to a UWB signal that is transmitted in the vicinity of the outlet.”)
([0027]: “The system provides communication between a server and a wireless device by routing data over a power-line communication network to a power-line communication to ultra-wide band (PLC/UWB) interface device to a device support ultra-wide band connectivity.  The PLC/UWB interface device may also be referred to herein as a PLC/UWB converter module, a PLC/UWB module, or just module.  The data path 
([0018]: “With the PLC/UWB module and the remote wireless device equipped with transceivers, system commands and/or data streams can be communicated back and forth between the server and the user device.  The user device may comprise any device for which communication over the PLC is desired...Data or commands with the UWB signals received by the PLC/UWB modules are extracted and encoded with power-line communication signals directed to the server, which may in turn deliver commands or data back again to the electronic device over the PLC and UWB transmission.  In this way commands or streams may be communicated in either direction.”)

    PNG
    media_image4.png
    534
    912
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    542
    710
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    369
    672
    media_image6.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Boyden et al. with Schulz et al. so to deliver data over power-line communication.

	Regarding claim 4, Schulz et al. teach sending the Ethernet traffic to an external network.  ([0020]: “In any case, the LV PLC bridge 106 receives Ethernet communications from the Internet access 104 and modulates Ethernet communications to be conveyed over the power lines 102. In addition, the LV PLC bridge 106 receives modulated Ethernet communications from the LV PLC client 108 and demodulates the modulated Ethernet communications to be forwarded to the Internet access 104.”)


7.	Claims 2-3, 5, 10, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2006/0253697 A1) in view of Pleiter et al. (US 10,886,971 B1).
	Regarding claims 2, 14 and 18, Schulz et al. disclose wherein the power distribution unit monitors, in periodic or random intervals, the presence of a signal on the power line ([0028]: “A simple network management protocol (SNMP) manager 214 monitors Ethernet communications to collect statistics relating to the operation of the LV PLC bridge 106.  For example, the SNMP manager 214 collects statistics such as a number of successful packets received by the LV PLC bridge, a number of packets destined for the web server 210, and a number of packets destined for a specific LV PLC client 108.  Further, the SNMP manager 214 maintains the configuration of the LV PLC bridge 106.  The SNMP manager 214 is able to selectively control the operation of a specific LV PLC client 108.”)
	In an alternative, Pleiter et al. in the same field of invention, teach wherein the power distribution unit monitors, in periodic or random intervals, the presence of a signal on the power line.
	(“Referring now to FIG. 7, an embodiment of a modem 100 comprises a receiver 102, a repeater 104 and a transmitter 106.  The digital portions of the modem may, for example, be implemented with one or more digital signal processing (DSP) chips.  This is a succession of modems on the MV power lines, each modem being capable of receiving carrier waves at all carrier frequencies and able to select a specific frequency channel on each carrier...Although the Modem is capable of receiving all Carriers and Channels, only Carrier of interest will be extracted.  The channel of interest will be extracted from that carrier, processed and sent to the user(s) as TCP/IP data.”), col. 8, lines 25-45.

    PNG
    media_image7.png
    601
    886
    media_image7.png
    Greyscale

	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Pleiter et al. with Schulz et al.  so to implement monitoring at least one of the power line or a signal associated with the power line.

	Regarding claims 3 and 19, Pleiter et al. teach responsive to detecting at least one of power line or signal associated with the power line, using the conversion circuit to extract the Ethernet traffic from the power line signal.  (“The modem demodulates incoming data signals to extract the data packets for the local end users customer for that node, converts the data packets to a distribution protocol, routes them to a LV line coupler 40 that couples the data packets to one of the conductors for the low voltage power lines 24, which carries the data to an electrical receptacle 26.  A power line adapter 42 such as Home Plug.RTM. is plugged into electrical receptacle 26 to extend an Ethernet network or Universal Serial Bus (USB) connection to another room in the home using AC wall outlet and the building electrical system.  This may be done via a wired or wireless network.” Col. 6, lines 15-25).

	Regarding claims 5 and 10, Schulz et al. disclose receiving the data about the server in response to a request by the system administrator.

    PNG
    media_image8.png
    551
    451
    media_image8.png
    Greyscale

	Regarding claims 16 and 17, Schulz et al. teach wherein the external network comprises a core network switch that comprises an Ethernet port for receiving management signals from a management port of the managed switch.  (See figure 3)

    PNG
    media_image9.png
    419
    573
    media_image9.png
    Greyscale
	

s 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2006/0253697 A1) in view of Pleiter et al. (US 10,886,971 B1) in view of Barsun et al. (US 2006/0087872 A1).
	Regarding claims 6 and 20, Schulz et al. in view of Pleiter et al. fail to disclose wherein the power line comprises alternating current (AC) power cable.
	Barsun et al. in the same field of invention, disclose ([0034]: “The internal AC power receptacles are connected to a power source via a suitable power line, for example, an alternating current (AC) conduit 414 contained within the housing 406 and coupled to an internally-exposed AC receptacle 404.  Connection to a power supply via the external AC power receptacles 404 can be made via an alternating current (AC) power cable 416 external to the housing 406 and conduit 414.)

    PNG
    media_image10.png
    507
    793
    media_image10.png
    Greyscale

([0012]: “A single power supply model can be used among multiple electronic products by including multiple alternating current (AC) input receptacles on a single component, thereby enabling increased flexibility in power supply placement.”)
.

9.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2006/0253697 A1) in view of Boyden et al. (US 2005/0047379 A1), further in view of Hsueh (US 2017/0099518 A1).
	Regarding claims 7 and 17, Schulz et al. in view of Boyden et al. fail to disclose wherein the power link signal is detected in response to receiving a wake-up signal that is compatible with the power line protocol.
	Hsueh, in the same field of invention, disclose system and method for controlling the provision of power to one or more devices, wherein the power line signal is detected in response to receiving a wake-up signal that is compatible with the power line protocol.
	(“controlling a detector, switches, and/or an outlet such as a smart outlet...a message may be sent to a powered controller. The controller may be configured to send a signal to activate a detector, which may be sent via a wireless signal and/or via generation of a resonance frequency via a tuned circuit (e.g., via resonant coupling).  The signal may include “bootstrap” power that enables the detector to activate a switch to receive power from an additional or alternative power source.  The detector may further receive and decode the signal to operate one or more outlets or switches, gates, relays, thyristors, transistors, or so on to provide power to a power-consumption device.”


    PNG
    media_image11.png
    637
    860
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    455
    643
    media_image12.png
    Greyscale


s 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (US 2006/0253697 A1) in view of Pleiter et al. (US 10,886,971 B1) in view of Hikihara et al. (US 2012/0128081 A1).
	Regarding claim 9, Schulz et al. in view of Pleiter et al. fails to disclose wherein at least one of the first circuit and the second circuit is integrated within the power supply unit.
	Hikihara et al. in the same field of invention, disclose PLC Modem is integrated within the power supply unit.

    PNG
    media_image13.png
    558
    818
    media_image13.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to implement a PLC Modem, such as disclose in Hikihara et al. in Schulz et al. in view of Pleiter et al.

	Regarding claims 11, 12, 13, Hikihara et al. further teach wherein the power supply unit is integrated within at least one of the server and the power distribution unit.  

    PNG
    media_image14.png
    429
    516
    media_image14.png
    Greyscale

	Hikihara et al. disclose the power supply unit is integrated within the power distribution unit 3.  See figure 1.

11.	The prior art made of record and not relied upon is considered pertinent to application disclosure:
	Olson (US 7,531,922 B1) disclose a multi-unit power line communications system and method.

    PNG
    media_image15.png
    505
    732
    media_image15.png
    Greyscale

	Hunt et al. (US 2003/0224784 A1) disclose a distribution center (PLT) stations.  The PLT controller has a distribution modem for conveying down-stream and upstream RF signals to and from the PLT stations through the MV cable via couplers.  Each PLT station has a modem for conveying the downstream and upstream RF signals via couplers and for conveying media signals to one or more customer premises equipment 

    PNG
    media_image16.png
    486
    797
    media_image16.png
    Greyscale

	Berkman (US 2005/0001694 A1) disclose a power line communications system that may employ power lines and non-power communications medium.

    PNG
    media_image17.png
    340
    770
    media_image17.png
    Greyscale

	Berkman et al. (US 2007/0189182 A1) disclose method for establishing power line communication.

    PNG
    media_image18.png
    502
    649
    media_image18.png
    Greyscale

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412